Case 19-14998-amc   Doc   Filed 09/11/20 Entered 09/11/20 15:59:31   Desc Main
                          Document      Page 1 of 8
Case 19-14998-amc   Doc   Filed 09/11/20 Entered 09/11/20 15:59:31   Desc Main
                          Document      Page 2 of 8
           Case 19-14998-amc              Doc      Filed 09/11/20 Entered 09/11/20 15:59:31 Desc Main
                                                   Document          Page 3 of 8
                                                       SN Servicing Corporation          Final
                                                     323 FIFTH STREET
                                                    EUREKA, CA 95501
                                                 For Inquiries: (800) 603-0836
                                     Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: September 02, 2020

     REGINA M TOTH                                                                                            Loan:
     FRANK R TOTH Jr.
     509 RODGERS AVE                                                                  Property Address:
     UPPER CHICHESTER PA 19014                                                        509 ROGERS AVENUE
                                                                                      ASTON, PA 19014



                                             Annual Escrow Account Disclosure Statement
                                                          Account History

     This is a statement of actual activity in your escrow account from Sept 2019 to Oct 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information              Current:      Effective Nov 01, 2020:              Escrow Balance Calculation
 Principal & Interest Pmt:            1,007.98               1,007.98               Due Date:                                   Dec 01, 2018
 Escrow Payment:                        553.89                 598.34               Escrow Balance:                              (11,076.24)
 Other Funds Payment:                     0.00                    0.00              Anticipated Pmts to Escrow:                   12,739.47
 Assistance Payment (-):                  0.00                    0.00              Anticipated Pmts from Escrow (-):                323.91
 Reserve Acct Payment:                    0.00                    0.00              Anticipated Escrow Balance:                   $1,339.32
 Total Payment:                        $1,561.87               $1,606.32



                   Payments to Escrow         Payments From Escrow                                     Escrow Balance
       Date        Anticipated   Actual       Anticipated     Actual           Description             Required       Actual
                                                                            Starting Balance             885.11   (10,418.70)
     Sep 2019          553.89     (543.50)         111.30               *   Forced Place Insur         1,327.70   (10,962.20)
     Sep 2019                                                 111.30    *   Escrow Disbursement        1,327.70   (11,073.50)
     Oct 2019          553.89    1,640.34          111.30     111.63    *   Forced Place Insur         1,770.29    (9,544.79)
     Nov 2019          553.89                      111.30     110.65    *   Forced Place Insur         2,212.88    (9,655.44)
     Dec 2019          553.89      548.42          111.30     110.65    *   Forced Place Insur         2,655.47    (9,217.67)
     Jan 2020          553.89      548.42          111.30     110.32    *   Forced Place Insur         3,098.06    (8,779.57)
     Feb 2020          553.89      548.42          111.30     109.99    *   Forced Place Insur         3,540.65    (8,341.14)
     Feb 2020                                                 592.22    *   County Tax                 3,540.65    (8,933.36)
     Mar 2020          553.89                      749.08     758.88    *   City/Town Tax              3,345.46    (9,692.24)
     Mar 2020                      548.42          111.30     109.66    *   Forced Place Insur         3,234.16    (9,253.48)
     Apr 2020          553.89      543.50          592.22               *   County Tax                 3,195.83    (8,709.98)
     Apr 2020                                      111.30      109.32   *   Forced Place Insur         3,084.53    (8,819.30)
     May 2020          553.89      548.42          111.30      108.99   *   Forced Place Insur         3,527.12    (8,379.87)
     Jun 2020          553.89      548.42          111.30      108.65   *   Forced Place Insur         3,969.71    (7,940.10)
     Jul 2020          553.89      548.42          111.30      108.31   *   Forced Place Insur         4,412.30    (7,499.99)
     Jul 2020                                                4,066.71   *   School Tax                 4,412.30   (11,566.70)
     Aug 2020          553.89      548.42         111.30       107.97   *   Forced Place Insur         4,854.89   (11,126.25)
     Aug 2020                                   3,969.72                *   School Tax                   885.17   (11,126.25)
     Aug 2020                       50.01                               *   Escrow Only Payment          885.17   (11,076.24)
                                                                            Anticipated Transactions     885.17   (11,076.24)
     Aug 2020                                                  107.97       Forced Place Insur                    (11,184.21)
     Sep 2020                  12,185.58                       107.97       Forced Place Insur                        893.40
     Oct 2020                     553.89                       107.97       Forced Place Insur                      1,339.32
                    $6,646.68 $18,817.18       $6,646.62    $7,059.16
                                                                                                                                Page 1
      Case 19-14998-amc                 Doc        Filed 09/11/20           Entered 09/11/20 15:59:31                   Desc Main
                                                    Document
An asterisk (*) indicates a difference from a previous                    Page
                                                       estimate either in the      4 the
                                                                              date or of amount.
                                                                                         8       If you want a further explanation, please call
our toll-free number.


Last year, we anticipated that payments from your account would be made during this period equaling 6,646.62. Under
Federal law, your lowest monthly balance should not have exceeded 1,107.77 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                                     Page 2
      Case 19-14998-amc                 Doc        Filed
                                                       SN09/11/20       Entered 09/11/20 15:59:31
                                                           Servicing Corporation               Final Desc Main
                                                   Document           Page   5 of
                                                     For Inquiries: (800) 603-0836
                                                                                  8
                                 Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: September 02, 2020

 REGINA M TOTH                                                                                                   Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             1,339.32        1,805.98
Nov 2020                559.45         107.97            Forced Place Insur                           1,790.80        2,257.46
Dec 2020                559.45         107.97            Forced Place Insur                           2,242.28        2,708.94
Jan 2021                559.45         107.97            Forced Place Insur                           2,693.76        3,160.42
Feb 2021                559.45         107.97            Forced Place Insur                           3,145.24        3,611.90
Mar 2021                559.45         758.88            City/Town Tax                                2,945.81        3,412.47
Mar 2021                               107.97            Forced Place Insur                           2,837.84        3,304.50
Apr 2021                559.45         592.22            County Tax                                   2,805.07        3,271.73
Apr 2021                               107.97            Forced Place Insur                           2,697.10        3,163.76
May 2021                559.45         107.97            Forced Place Insur                           3,148.58        3,615.24
Jun 2021                559.45         107.97            Forced Place Insur                           3,600.06        4,066.72
Jul 2021                559.45         107.97            Forced Place Insur                           4,051.54        4,518.20
Aug 2021                559.45       4,066.71            School Tax                                     544.28        1,010.94
Aug 2021                               107.97            Forced Place Insur                             436.31          902.97
Sep 2021               559.45          107.97            Forced Place Insur                             887.79        1,354.45
Oct 2021               559.45          107.97            Forced Place Insur                           1,339.27        1,805.93
                    $6,713.40       $6,713.45

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 902.97. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 1,118.91 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 1,339.32. Your starting
balance (escrow balance required) according to this analysis should be $1,805.98. This means you have a shortage of 466.66.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 12
months.

We anticipate the total of your coming year bills to be 6,713.45. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
         Case 19-14998-amc              Doc       Filed 09/11/20    Entered 09/11/20 15:59:31 Desc Main
                                                             Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation                Document monthly
                                                                 Page    6 of will
                                                                     payment  8 be $1,567.43 (calculated by subtracting the
    Unadjusted Escrow Payment                      559.45
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                38.89
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $598.34
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 4
Case 19-14998-amc           Doc     Filed 09/11/20 Entered 09/11/20 15:59:31         Desc Main
                                    Document      Page 7 of 8



                           UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION

 In Re:                                           Case No. 19-14998-amc

 Frank Richard Toth, Jr.
   aka Frank R. Toth                              Chapter 13
 Regina M. Toth

 Debtors.                                         Judge Ashley M. Chan

                                  CERTIFICATE OF SERVICE

I certify that on September 10, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Robert H. Holber, Debtors’ Counsel
          rholber@holber.com

          Scott F. Waterman, Chapter 13 Trustee
          ecfmail@readingch13.com

          Office of the United States Trustee
          ustpregion03.ph.ecf@usdoj.gov

I further certify that on September 10, 2020, a copy of the foregoing Notice of Mortgage
Payment Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to
the following:

          Frank Richard Toth, Jr., Debtor
          509 Rodgers Avenue
          Upper Chichester, PA 19014
Case 19-14998-amc     Doc   Filed 09/11/20 Entered 09/11/20 15:59:31     Desc Main
                            Document      Page 8 of 8



     Regina M. Toth, Debtor
     509 Rodgers Avenue
     Upper Chichester, PA 19014


Dated: September 10, 2020                /s/ D. Anthony Sottile
                                         D. Anthony Sottile
                                         Authorized Agent for Creditor
                                         Sottile & Barile, LLC
                                         394 Wards Corner Road, Suite 180
                                         Loveland, OH 45140
                                         Phone: 513.444.4100
                                         Email: bankruptcy@sottileandbarile.com
